Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.) Check the appropriate box: [ ] Preliminary Information Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [X] Definitive Information Statement AssetMark Funds (NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Payment of Filing Fee (Check the appropriate box) [X] No fee required. [ ]Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: AssetMark Funds 2300 Contra Costa Blvd., Suite 600 Pleasant Hill, California 94523-3967 April 30, 2008 Dear AssetMark Small/Mid Cap Value Fund Shareholders: We are pleased to notify you of a change involving the investment management of the AssetMark Small/Mid Cap Value Fund. As you know, AssetMark Investment Services, Inc. (AssetMark or the Advisor), as investment advisor to the AssetMark Funds, identifies, hires and monitors leading asset managers to serve as sub-advisors for the various AssetMark Funds. Under an exemptive order (the Exemptive Order) from the U.S. Securities and Exchange Commission (the SEC), the Advisor is permitted to change sub-advisors or sub-advisory agreements without obtaining approval from Fund shareholders, provided that the AssetMark Funds Board of Trustees approves the arrangement. The attached document provides information required by the Exemptive Order and SEC rules regarding the hiring of a new sub-advisor for AssetMark Small/Mid Cap Value Fund. On March 14, 2008, the Board of Trustees appointed Integrity Asset Management, LLC (Integrity) to replace First Quadrant, L.P. (First Quadrant) as a sub-advisor to the AssetMark Small/Mid Cap Value Fund. Based in Louisville, Kentucky, Integrity is an independent, employee-owned institutional investment management firm and an SEC-registered investment advisor. A more detailed description of Integrity and its investment operations is included in the attached information statement. First Quadrant had managed a portion of the AssetMark Small/Mid Cap Value Fund since April 5, 2006. Integrity began managing a portion of the AssetMark Small/Mid Cap Value Fund on March 26, 2008, replacing First Quadrant. The AssetMark Funds continue to contract with leading asset managers with specialized expertise and proven track records, and we believe Integrity clearly meets these criteria. AssetMark is committed to finding, hiring and monitoring the best asset managers in each category to meet our performance goals and better serve the Funds shareholders. Sincerely, /s/Ronald D. Cordes Ronald D. Cordes President, AssetMark Funds AssetMark Funds 2300 Contra Costa Blvd., Suite 600 Pleasant Hill, California 94523-3967 INFORMATION STATEMENT This Information Statement (the Statement) is being furnished on behalf of the Board of Trustees (the Board) of AssetMark Funds (the Trust) to inform shareholders of some changes involving the investment management of the AssetMark Small/Mid Cap Value Fund (the Small/Mid Cap Value Fund). The Board, on behalf of the Small/Mid Cap Value Fund, has approved a new sub-advisory agreement (the Integrity Sub-Advisory Agreement) between Integrity Asset Management, LLC (Integrity) and AssetMark Investment Services, Inc. (AssetMark or the Advisor). Integrity replaced First Quadrant, L.P. (First Quadrant) as a sub-advisor to the Small/Mid Cap Value Fund and began managing a portion of the Small/Mid Cap Value Fund on March 26, 2008. First Quadrant had managed a portion of the Small/Mid Cap Value Fund since April 5, 2006. The Integrity Sub-Advisory Agreement was approved by the Board upon the recommendation of the Advisor, without shareholder approval, as is permitted by the exemptive order (the Exemptive Order) of the U.S. Securities and Exchange Commission (the SEC or the Commission), issued to the Trust and the Advisor. This Statement is being mailed on or about May 1, 2008 to shareholders of record of the Small/Mid Cap Value Fund as of March 26, 2008. The Small/Mid Cap Value Fund will pay the costs associated with preparing and distributing this Statement to its shareholders. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. INTRODUCTION AssetMark is the investment advisor for the series of the Trust, including the Small/Mid Cap Value Fund. The Advisor uses a manager of managers approach in managing the assets of the Trusts series. This approach permits AssetMark to hire, terminate or replace sub-advisors of the series that are unaffiliated with the Trust or the Advisor, and to modify material terms and conditions of sub-advisory agreements relating to the management of the series. Section 15(a) of the Investment Company Act of 1940, as amended, (the 1940 Act) generally requires that the shareholders of a mutual fund approve an agreement pursuant to which a person serves as the investment advisor or sub-advisor of the mutual fund. The Trust and the Advisor have obtained the Exemptive Order from the SEC, which permits the Trust and the Advisor, subject to certain conditions and approval by the Board, to hire and retain unaffiliated sub-advisors and to modify sub-advisory arrangements without shareholder approval. Under the Exemptive Order, the Advisor may act as a manager of managers for some or all of the series of the Trust, and the Advisor supervises the provision of portfolio management services to the series by the sub-advisors. The Advisor has ultimate responsibility (subject to oversight by the Board) to supervise the sub-advisors and recommend the hiring, termination and replacement of the sub-advisors. Consistent with the terms of the Exemptive Order, the Board, including a majority of the Trustees who are not interested persons (as that term is defined in the 1940 Act) of the Trust or the Advisor (the Independent Trustees) appointed Integrity to replace First Quadrant as a sub- advisor for the Small/Mid Cap Value Fund and approved the Integrity Sub-Advisory Agreement between the Advisor and Integrity with respect to the Small/Mid Cap Value Fund. The Trust and the Advisor have agreed to comply with certain conditions when acting in reliance on the relief granted in the Exemptive Order. These conditions require, among other things, that within ninety (90) days of entering into a new sub-advisory agreement, the affected fund will notify shareholders of the fund of the changes. This Statement provides such notice of the changes and presents details regarding the Integrity Sub-Advisory Agreement. THE ADVISOR The Advisor, located at 2300 Contra Costa Blvd., Suite 600, Pleasant Hill, California 94523-3967, serves as the investment advisor for the Small/Mid Cap Value Fund. The Advisor is a subsidiary of Genworth Financial, Inc., a publicly traded company. The Advisor is registered as an investment adviser with the Commission under the Investment Advisers Act of 1940, as amended (the Advisers Act). The Advisors primary business is to operate the AssetMark Investment Services program, a managed account program that is used by financial professionals such as investment advisors and broker-dealers to deliver state-of-the-art financial planning, investment advisory and asset allocation services to their clients. Through the AssetMark program, investors can invest in, among other things, a variety of asset allocation models using open-end mutual funds. The AssetMark Funds are included among the many investment products made available through the AssetMark program. Through the program, AssetMark provides investment consulting and administrative services to advisors and broker-dealers and currently administers in excess of $14 billion in investor assets, including mutual funds, variable annuities, exchange-traded funds and privately managed accounts. The Advisor provides investment advisory services to the Small/Mid Cap Value Fund pursuant to the Investment Management Agreement, dated October 16, 2006, between the Trust and the Advisor (the Management Agreement). The Trust employs the Advisor generally to manage the investment and reinvestment of the assets of the Funds. In so doing, the Advisor may hire one or more sub-advisors to carry out the investment program of each Fund (subject to the approval of the Board). The Advisor continuously reviews, supervises and (where appropriate) administers the investment program of each Fund. The Advisor furnishes periodic reports to the Board regarding the investment program and performance of the Funds. Pursuant to the Management Agreement, the Advisor has overall supervisory responsibility for the general management and investment of each Funds securities portfolio, and subject to review and approval by the Board: (i) sets the Funds overall investment strategies; (ii) evaluates, selects and recommends sub-advisors to manage all or a portion of the Funds assets; (iii) when appropriate, allocates and reallocates the Funds assets among sub-advisors; (iv) monitors and evaluates the performance of sub-advisors, including the sub-advisors compliance with the investment objectives, policies and restrictions of the Funds; and (v) implements procedures to ensure that the sub-advisors comply with the Funds investment objectives, policies and restrictions. For these services, the Trust pays the Advisor advisory fees for managing the Small/Mid Cap Value Fund at the annual rate of 1.00% of the Small/Mid Cap Value Funds assets. The Trust 2 and the Advisor have entered into a Fee Waiver Agreement designed to provide Fund shareholders with the economic benefits of economies of scale that may be realized as Fund assets increase. Under the Fee Waiver Agreement, the Advisor has contractually agreed to: (1) waive 0.025% of each Funds annual advisory fee on Trust assets in excess of $6 billion, and an additional 0.025% of each Funds annual advisory fee on Trust assets in excess of $12 billion; and (2) waive portions of its advisory fee to the extent necessary to pass on certain breakpoints in the underlying sub-advisory fee arrangements that are reached as Fund assets grow. In addition, the Advisor has agreed to waive a portion of its investment advisory fees, or to make payments to limit Fund expenses, so that the Small/Mid Cap Value Funds total expense ratio does not exceed 1.59% through October 31, 2008. After October 31, 2008, these fee waivers may be discontinued by the Advisor at any time. After giving effect to the fee waivers, the Small/Mid Cap Value Fund paid the Advisor advisory fees equal to $1,512,074 for the fiscal year ended March 31, 2007. For the fiscal year ended March 31, 2007, the Funds total expense ratio was below the maximum of 1.59%, and, as a result, the Advisor did not waive a portion of its investment advisory fees or make payments to limit Fund expenses. The following Trustee and officers of the Trust are also officers and/or employees of the Advisor or its affiliates: Ronald D. Cordes serves as Trustee of the Trust, and as Chairman of the Advisor and Chief Compliance Officer of AssetMark Capital Corporation (a broker-dealer); Carrie E. Hansen serves as Treasurer and Chief Compliance Officer of the Trust, and as Senior Vice President and Chief Compliance Officer of the Advisor; and Chris Villas-Chernak serves as Secretary of the Trust, and as Senior Compliance Officer of the Advisor. The address of these individuals is 2300 Contra Costa Blvd., Suite 600, Pleasant Hill, California 94523-3967. INTEGRITY Integrity is located at 401 West Main St., Suite 2100, Louisville, Kentucky 40202. Integrity is an independent, employee-owned institutional investment management firm. Integrity is registered as an investment adviser under the Advisers Act and is 100% owned by its management and employees. Messrs. Matthew G. Bevin and William H. McNett each have an ownership interest in excess of 25% of Integrity, and each individual is therefore considered to be a control person of Integrity. Integrity was approved by the Board to serve as a sub-advisor for the Small/Mid Cap Value Fund at the Board meeting held on March 14, 2008 (the March Meeting). Integrity is independent of the Advisor, and discharges its responsibilities subject to the oversight and supervision of the Advisor. The hiring of Integrity is concurrent with the termination of an agreement with First Quadrant (the First Quadrant Sub-Advisory Agreement), pursuant to which First Quadrant had served as a sub-advisor to the Small/Mid Cap Value Fund since April 5, 2006. Integrity is compensated out of the fees that the Advisor receives from the Small/Mid Cap Value Fund. There will be no increase in the advisory fees paid by the Small/Mid Cap Value Fund as a consequence of the appointment of Integrity, or the approval of the Integrity Sub-Advisory Agreement. The fees paid by the Advisor to Integrity depend upon the fee rates negotiated by the Advisor and the percentage of the Small/Mid Cap Value Funds assets allocated to Integrity by AssetMark. In managing its allocated portion of the Funds portfolio, Integrity seeks to provide capital appreciation by investing in a portfolio of small to mid capitalization stocks with low price-to- 3 book, price-to-sales, price-to-cash flow and price-to-free cash flow ratios. Integritys disciplined approach includes a continuous, multi-phase portfolio construction process, which begins with the examination of an investable universe of over 11,000 issues. By narrowing the universe, Integritys portfolio managers focus on gaining in-depth knowledge of the companies they cover and understanding the philosophy and practices of each companys management. This helps Integrity to determine the quality of an investment. Integrity specifically searches for companies with profitable reinvestment opportunities and/or willingness to return profits to shareholders. Integrity also continuously evaluates factors such as a companys economic value added, capital allocation discipline and the impact of past management decisions, in an effort to identify future opportunities or potential problems that may affect shareholder return potential. Integritys process not only seeks to identify the right companies, but to invest in those companies at the right prices. Integrity analyzes stocks for two essential elements: statistical value and intrinsic value. In addition to attempting to determine the right companies at the right prices, Integrity applies continuous and rigorous fundamental analysis and searches for a catalyst to indicate improving investor sentiment. The name and principal occupation of each of the principal executive officers of Integrity are listed below. The address of each principal executive officer listed below, as it relates to the persons position with Integrity, is 401 West Main St., Suite 2100, Louisville, Kentucky 40202. Name Position(s) with Integrity Matthew G. Bevin Chief Executive Officer & Principal Daniel G. Bandi, CFA
